IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 95-31058



WALTER G. STRITZINGER, JR.,
                                            Plaintiff-Appellee,

                               versus

ILLINOIS CENTRAL RAILROAD COMPANY,
                                            Defendant-Appellant.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (CA-93-3124-E)


                            June 26, 1996

Before HIGGINBOTHAM, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     We are persuaded that there was sufficient evidence from which

the trial court could have reasonably determined that Illinois

Central was negligent under the standard prescribed in the Federal

Employers' Liability Act.     See 45 U.S.C. § 51.    The question of

foreseeability is admittedly a close one, but given the evidence

pertaining to ground erosion and past related incidents in Mays




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Yard, we cannot say that Illinois Central is entitled to judgment

as a matter of law.

     We are also satisfied that there was sufficient evidence to

support the trial court's award of lost wages to Stritzinger.   The

trial court could have reasonably disbelieved Ott's testimony as to

Illinois Central's reasons for discharging Stritzinger in light of

the evidence indicating that Illinois Central allowed Stritzinger

to continue working at his switchman job for some time after he was

diagnosed with his spinal disc disease.

     AFFIRMED.




                                2